Sherri Price
KS S.C. #16485
Legal Counsel
Lansing Correctional Facility
P.O. Box 2
Lansing, KS 66043
(913) 727-3235, ext. 57277
Fax: 913-250-2762
Sherri.Price@ks.gov



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

BRANDON JAMES LONG,
                                Plaintiff

v.                                                Case No. 18-3189-SAC

SONYA LATZKE, et al.,
                                Defendants.



                           MOTION FOR EXTENSION OF TIME
                       (Pursuant to Fed.R.Civ.P. 6(b) and D.Kan. Rule 114)

       Sherri Price, Legal Counsel, Lansing Correctional Facility, respectfully requests that the

Court grant an extension of time in which to prepare the Martinez Report. Counsel’s appearance in

this action is solely for the limited purpose of seeking an extension of time in which to prepare the

Martinez v. Aaron investigative report ordered by this Court. In support of this motion, counsel

would show the Court as follows:

       1.      Pursuant to order of this Court entered May 24, 2019, a Martinez Report is to be

prepared by the Department of Corrections.

       2.      This is counsel’s fourth request for an extension in this matter.

       3.      Due to counsel’s case load an extension of an additional 30 days to complete the
Martinez Report is needed.

       4.      Counsel has not consulted with plaintiff pro se before filing this motion.

       5.      A proposed order granting counsel an extension of time has been sent via email to

Judge Sam A. Crow.

       WHEREFORE, counsel respectfully moves the Court for an order enlarging the amount of

time in which to prepare the Martinez Report by thirty (30) days, being on or before March 4, 2020.

                                                          Respectfully submitted,

                                                          /s/ Sherri Price



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on this 3rd day of February, 2020, a true and correct copy of the
above and foregoing MOTION FOR EXTENSION OF TIME was placed in the U.S. Mail, first
class postage prepaid to:

Brandon James Long
10710 Wheeling Court
St. Louis, MO 63136
Plaintiff pro se


                                              /s/       Sherri Price




                                                    2
